                 IN THE UNITED STATES DISTRICT COURT FOR THE

              MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CASE NO. 2:18cr407-MHT
                                              )              (WO)
GLENN EDWARD NUTT                             )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture. A November 6,

2018, preliminary order of forfeiture (doc. no. 27) ordered defendant Glenn Edward Nutt to forfeit

his interest in a Dell desktop PC, bearing serial number 99YPKB1 containing a Western Digital

hard drive, bearing serial number WCASU4142820; a Sony Walkman MP3 player, serial number:

5041384; an LG VS880 cellular telephone, IMEI number: 352265063034089; a Sony Viao laptop

computer, serial number 275287313004478 containing a Hitachi hard drive, serial number:

110423PBN475172LR0EE; a Sony CD-R; a Sony 16GB thumb drive; and, a Sony Cybershot

digital camera, serial number: 504552. Because the property is worth less than $1,000 and the

defendant is the only potential claimant, publication of notice was not required. Fed. R. Civ. P.

Supp. R. G(4)(a)(i)(A). The United States gave the defendant notice in the indictment that it would

seek the forfeiture of all property involved in the commission of the offenses in violation of 18

U.S.C. §§ 2252A(a)(2) and (5)(B).

       The court finds that the defendant has an interest in the property that is subject to forfeiture

under 18 U.S.C. § 2253. The United States has established the requisite nexus between such

property in the commission of the offenses in violation of 18 U.S.C. §§ 2252A(a)(2) and (5)(B).
       Accordingly, it is ORDERED that the government’s motion for a final order of forfeiture

(doc. no. 59) is granted as follows:

       1.        The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 2253:

                 (a)    Dell desktop PC, bearing serial number 99YPKB1 containing a Western
                        Digital hard drive, bearing serial number WCASU4142820;

                 (b)    Sony Walkman MP3 player, serial number: 5041384;

                 (c)    LG VS880 cellular telephone, IMEI number: 352265063034089;

                 (d)    Sony Viao laptop computer, serial number 275287313004478 containing a
                        Hitachi hard drive, serial number: 110423PBN475172LR0EE;

                 (e)       Sony CD-R;

                 (f)    Sony 16GB thumb drive; and,

                 (g)    Sony Cybershot digital camera, serial number: 504552.

       2.        All right, title, and interest to the property described above is hereby condemned,

Forfeited, and vested in the United States and shall be disposed of according to law.

       3.        The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.        The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 30th day of May, 2019.

                                                    /s/ Myron H. Thompson
                                                   UNITED STATES DISTRICT JUDGE
